Title: From Thomas Jefferson to James Oldham, 28 November 1803
From: Jefferson, Thomas
To: Oldham, James


               
                  Sir
                  Washington Nov. 28. 1803
               
               I recieved last night your letter of the 26th. I am afraid from the account you give of the sheet iron there will not be enough to finish. however let it be put on the part where long sheets are wanting, so that whatever supply may be necessary may be of common sheet iron, and let me know as soon as done, how much will be wanting. I am in hopes you have recieved the screws. mr Stewart set out from here this morning on his return to Monticello where he will be about Friday. be so good as to inform mrs Stewart of this. accept my best wishes.
               
                  Th: Jefferson
               
            